 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey will be taken to have indicated their desire to be a part of themultiemployer unit, and the Union may bargain for them as partof its existing unit.(2) If a majority of the professional employees vote against in-clusion in a unit with nonprofessional employees or vote againstrepresentation by the Union, and if a majority of the employees invoting group (a) select the Union, the employees in the latter groupwill be taken to have indicated their desire to be a part of the multi-employer unit, and the Union may bargain for the employees in vot-ing group (a) as part of its existing unit.(3) If a majority of the professional employees do not vote forinclusion in the unit with nonprofessional employees, but vote to berepresented by the Union, the Regional Director conducting theelections is instructed to issue a certification of representatives to theUnion as the representative of all pharmacists at the Employer'sHayward, California, retail drugstore, excluding all other employeesand supervisors as defined in the Act, a unit which the Board, in suchcircumstances, finds to be appropriate for the purposes of collectivebargaining.(4) In all other circumstances, the employees at the Employer'sHayward drugstore, professional and nonprofessional, shall remainunrepresented.[Text of Direction of Elections omitted from publication.]MEMBER FANNING took no part in the consideration of the aboveDecision and Direction of Elections.CityProducts CorporationandLocal491, 491-A, 491-B, Inter-national Union of Operating Engineers,AFL-CIO.Case No.12-CA-558.April 13, 1960DECISION AND ORDEROn May 26, 1959, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner further foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended that the complaint be dismissed inthat respect.Thereafter, the GeneralCounsel filed exceptions and asupporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. The127 NLRB No. 21. CITY PRODUCTS CORPORATION165rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, City Products Corporation,Punta Gorda, Florida, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local 491, 491-A, 491-B, Inter-nationalUnion of Operating Engineers, AFL-CIO, by promisingits employees benefits to discourage their affiliation with or supportof said Union.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at its plant in Punta Gorda, Florida, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Twelfth Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of Section 8(a) (3) of the Actwith respect to the change of shift and discharge of Cecil Daughtrey;and violations of Section 8(a) (1) of the Act, except as found in theIntermediate Report, attached hereto.1The Trial Examiner in discussing the credibility of Price stated "that Gibbs requesteda change in shift " The record, however, shows only that Price testified that Gibbsstated he would as soon be on the afternoon shift.In these circumstances,we find thatthe record does not substantiate a finding that Gibbs requested a change in shifts, and weaccordingly correct the Trial Examiner's factual findings in this respect.Such correctiondoes not affect his credibility findings as to Price.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Local 491, 491-A,491-B, International Union of Operating Engineers, AFL-CIO,by promising our employees benefits to discourage their affiliationwith or support of said Union.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Local491, 491-A, 491-B, International Union of Operating Engineers,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual air or protection, or to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All of our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of Local 491,491-A, 491-B, International Union of Operating Engineers, AFL-CIO, or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section8(a) (3) of the Act.CITY PRODUCTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain postedfor 60 days from thedate hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein,as amended,alleges thatthe Companyhas violated Section8(a)(3) of theNational LaborRelations Act, as amended,61 Stat.136, by trans-ferringCecil Daughtreyfrom theday shift to theless desirable night shift on orabout August 22, 1958, and discharging him on September 28 and thereafterrefusingand failing to reinstate him, all because of his unionmembership or other concertedactivities;and Section 8(a)(1) of theAct by saidalleged acts and by,inter alia,threats to shut downseveral plantsbefore it would deal with the Union, and ofreprisal if an employee "went union";by promisesof a wage increase to induceoppositionto the Union;by a statement that an employee would have received anincreasehad he not voted for the Union; and by withdrawalof income from asoft-drink machine because of supportfor the Union.Admitting that the Company CITY PRODUCTS CORPORATION167had discharged and refused to reinstate Daughtrey, the answer alleges that he wasdischarged for cause and denies that the Company committed any unfair laborpractices as alleged.A hearing was held before me at Fort Myers, Florida, on February 9, 1959.Counsel were heard in oral argument at the close of the hearing.Pursuant to leavegranted to all parties, briefs have been filed by the General Counsel and theCompany.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a corporation with main offices inChicago, Illinois, owns and operates 39 plants in the State of Florida, includingplants at Fort Myers, Naples, and Punta Gorda, where it is engaged in the manu-facture of ice for freight cars, shrimp boats, and motor trucks; and that during 1958all of the Company's plants in Florida furnished services valued at more than $100,000to companies which in turn shipped more than $50,000 in goods and suppliesdirectly outside the State.I find that the Companyis engagedin commerce withinthe meaning of the Act.Itwas admitted and I find that the Union is a labor organization within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA. The alleged violation of Section 8(a) (3)Price, operating superintendent and daytime operator,' had been employed bythe Company for some 14 years, the last 5 at the Punta Gorda plant. Early in1958, Price signeda unioncard at the solicitation of a union representative.Thiswas during the morning shift, 6 a.m. to 2 p.m. Price then called Gibbs, who wasworking another shift, and told him to come to the plant, where he, too, signed.This was then repeated with Daughtrey, who was called at home by Price, cameto the plant,and signeda union card.On July 22 the Board in a representationproceeding held that Price is a supervisor within the meaning of the Act, andexcluded him from the union, which covers employees at the Fort Myers, Naples,and Punta Gordaplants.Thus at the latter plant, Daughtrey and Gibbs werethe only employees in theunit.The election was conducted by theBoard onAugust 21 and was won by the Union.Up to this time Daughtrey and Gibbs had beenswingingshifts, one working theafternoonshift, from 2 until 10 p.m., for 1 week while the other worked the nightshift, from 10 p.m. until 6 a.m.; the next week they would exchange shifts, thusalternating from week to week.On August 22, the day after the election, Priceposted a scheduleassigningDaughtrey permanently to the night shift.The lattertestified that he preferred the other shift since he likes to rest at night, but he didnot protest the change although he did ask Price 2 or 3 weeks later to ask Steed, theCompany's district superintendent, to straighten it out so that the shifts wouldagainbe alternated.According to Price, he had received some 8 to 10 complaintsthat Daughtrey was not giving satisfactory service to customers, and he had spokento Daughtrey about some of these reports.On August 22 a delivery boy told Pricethat Daughtrey, who had evidently just come off the night shift, had told a customerwho was waiting for some 300-pound blocks of ice that he'd just have to waitawhile, he'd get to him, while he continued to talk to someone; the boy said thathe had to get the ice. Price accepted this report as true in view of the earlierand similarreports, and he thereupon assigned Daughtrey permanently to the nightshift,when less platform ice was sold, to "take him away from the public. .Itwas either a case of discharging him or putting him off the platform, to keep himfrom insulting the public."We shall return to thisinfrato consider the inferencesto be drawn and the findings in this connection.Through the years Daughtrey had, in his treatment of customers, several timesgiven ample reason or cause for discharge. (The General Counsel stressed theevident earlier justification without action thereon as indicative of discriminatoryintent inSeptember 1958.)But he was not discharged on those prior occasions.Whether he thus had acquired a vested right to his job regardless of his behaviortoward customers, and whether discharge under the same circumstances but afterthe advent of the Union would beipso factodiscriminatory we need not decide.1 Generally there were three employees at this plant, one for each of three 8-hour shifts. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor now occurred an incident in which he was directly involved,not with a cus-tomer,but with Price,his immediate superior.On the night of September 20-21,the motor shaft of a crane lift broke downwhile Daughtrey was operating it.He called Price,and when the latter came inthe morning,he found a piece from the machine on the desk.Examining the piece,he remarked that it looked as if it had been beaten with a hammer, and asked whohad done that.Daughtrey replied that he did not know, and did not know whohad put it on the desk. Since Daughtrey was alone on the night shift, the basis forPrice's puzzlement is clear.At any rate, on the morning of the 22nd he againreferred to the shaft having been beaten with a hammer.That night or the dayafter,when Daughtrey relieved Gibbs, the latter told him that the shaft had beenrepaired.Whether or not Price or Gibbs had worked the machine, we do notknow; but when Daughtrey started to work, the shaft again broke.When Pricecame in he found the machine broken again.Daughtrey appears to have omitteda day at this point as he testified to Price's remarks to him at that time, apparentlySeptember 24.According to Price, as we shall see, he spoke to Daughtrey aboutit for the first time after the repair, apparently on the 23rd, and again the next day,the 24th.Whether on the latter date and earlier he directly accused Daughtrey ofhaving beaten on the shaft with a hammer is in dispute.According to Daughtrey, as Price started to speak about the broken shaft, he saidto Price, "Walter, it never was fixed. It wasn't welded there to start with. I didnot hit it with a hammer."Then he continued, "Walter, I'm getting tired of beingaccused of things around here that I haven't done.From this day on,you accuse meof whatI've done; not what I haven't done.Because I won't stand for no more ofit."In response Price allegedly asked, "Why don't you get a job somewheres else?"Daughtrey's answer was, "I've got a job. I've been on it a long time.I like it, andI like the company I'm working for, and I want to stay here." To this Price allegedlyanswered,"I can write.in a resignation against you."Nothing more was said untilthe morning of September 28 when,asDaughtrey was leaving,Price told him thathe was fired.Price's version is that he said nothing to Daughtrey about it when the shaft firstbroke; he did speak about it after the second breakdown."I said there was hammermarks on the shaft and I said it looked like someone had been beating it."On the24th, Price again said to Daughtrey that it seemed as if someone had been beatingon the shaft with a hammer. (As in Daughtrey's testimony, there seems to be someconfusion of dates here.)Price continued: "He indicated that he thought I wasaccusing him of that;but I told him I wasn't accusing him or anyone;I said it lookedthat way to me."Daughtrey had said that the pulley had brokenoff and wasmissing; when Price suggested that it might be up on the crane part, Daughtrey repliedthat he had looked there and it wasn't.Price then "walked up there and it wasright there in plain sight."The transcript continues:I said, "Cecil,I don't understand how you could have missed seeing it." Itwas right there in front of him.He said, "Are you accusing me of breaking it?"I said, "I'm not accusing you; I'm just discussing it with you like I wouldanyone else."And he drew back a pair of tongs and he said, "I'm getting God damnedsick and tired of you accusing me."And I said, "You better get a job somewhere else."He said, "I'll tell you one thing; no son of a bitch is going to fire me, andif you do, there's going to be trouble."And he said, "If you do, I'm not goingto leave this job.".And I said, "Well, I will give younoticenow that I will do it if I possibly canI canfire you, because I can't have you talking to me about things that way."I said, "I'll let you know at the end of the week."(Price then testified that he spoke to Gibbs about Daughtrey, and that he would havetalked to Gibbs the same way. The transcript erroneously has it at this point thatGibbs said that he would have talked the same way, although it is correctly reportedelsewhere.)On the termination slip, dated September 27, Price stated the reason for the dis-charge as follows:Discharged for refusal to cooperate satisfactory (sic) and making threats as towhat he would do to anyone who would try to fire him, and using profanelanguage to me.The week ended on September 28, the date of Daughtrey's discharge.Cross-examined concerning the reasons for the discharge, Price again said that it was CITYPRODUCTS CORPORATION169because Daughtrey had cursed and threatened him and emphasized that no onecould fire him. Price's testimony in this connection was consistent with his accountof what had occurred and with the reason for discharge as given in the terminationslip.The General Counsel sponsored a three-page interoffice memorandum datedOctober 4, 1958, and prepared by Price. In that memorandum Price states thatDaughtrey's "discharge was the culmination of a long line of reasons why he shouldhave been discharged even before now." In like vein, in response to the GeneralCounsel's suggestion that he "elucidate his Answer to that extent," counsel for theCompany agreed that it would be all right "to enlarge (the) Answer by this memo-randum." It is nevertheless clear from the memorandum and from Price's testimonythat the memorandum was a history and did not purport to give only the reasonsfor the discharge. It indicates that Daughtrey had been an unsatisfactory employeefor a long time, and was "finally" discharged when he "blew up." The memorandumwas evidently prepared after service of the charge herein; if Price, loquacious as he is,thought it necessary to review prior incidents, he clearly limited the reasons for thedischargeIn fact, the incidents of several years before were brought out by the GeneralCounsel.But this was a case of setting up a straw man and knocking him down byindicating that the Company had overlooked or condoned the earlier incidents.Herethe Company did not cite those incidents as a reason for the discharge even thoughthe General Counsel understandably suggested and tried to get Price to cite them.They lacked the elements of backtalk cited by Price in the incident of September 24.(Parenthetically, if as the General Counsel also attempted to show, Daughtrey'searlier conduct was justified, there wouldpro tantobe no basis for the defense ofcondonation.)On the issue of company motivation, Daughtrey's union activity does not appearto have gone beyond his signing a union card after Price and Gibbs had signed.True, aside from actual activity, the Company's impression or belief concerning suchactivity is relevantBut there is no evidence that, except for Price, any supervisorbelieved that Daughtrey engaged in union activity, or took action against him there-for.Price alone had advocated that the men join the Union; whether his superiorsknew of this we do not know: they took no action against him. If Daughtrey toldPrice that he was going to vote for the Union, as Price remarked to Gibbs, there is noevidence of any contrary attitude or indication thereof by the latter. (We shall seeinfrathat shortly before the election Price unlawfully tried to persuade Gibbs to op-pose the Union.)Conceivably, now excluded from the unit, Price sought to get rid ofthe Union and provoked Daughtrey by speaking several times of the broken shaft andwondering how it had happened.Price's repeated referencesmight have beenprovocative, and intentionally and discriminatorily so.But having observed andheard him, I can readily understand his talking about it again and again merelybecause he was Price.Summarizing the testimony on this point, Price said, according to Daughtrey, thathe could not understand how Daughtrey broke the shaft with a hammer.Thistestimony does not ring true, and I do not credit it.According to Price, he did askfor an explanation but, whatever Daughtrey's reaction, he neither accused the latternor insinuated that he had done it.When Daughtrey used profanity in speaking tohim, Price suggested that he quit; Daughtrey thereupon threatened trouble if he werefired, and used a vile epithet; Price then indicated that he would take it up with hissuperiors; he did this, was authorized to fire Daughtrey, and he did at the end ofthe week on September 28.There was no discriminatory provocation here, and if Daughtrey lost patience, hisreaction is chargeable to himself; on the basis of observation of both men, I havelittledoubt of this.Daughtrey's "low boiling point" (referred to by the GeneralCounsel in describing Price's belief) was evident.I credit Price's testimony (and the corroborative testimony by witness Alderson 2concerning Daughtrey's admission to him) with respect to Daughtrey's use of pro-fanity.Extremely talkative, Price plainly was attempting to "prove the case"; Ibelieve that he unwarrantedly sought to embellish his testimony by relying onprevious testimony of an altercation with a customer during which Daughtreyallegedly defended himself by striking the other with icetongs.Price now claimedthatDaughtrey threatened another "tong war" on the morning of September 24.(He testified that he wasn't exactly afraid, figuring that he would be able to dodge.)2 Alderson replied in the affirmative when asked whether his conversation with Daughtreytook place on September 27 or 28He testified that Daughtrey told him that his "trouble"with Price had occurred the day before. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite this element of unrealiability and consequent doubt injected, the evidenceindicates and I find that Daughtrey was discharged because he was overly assertiveand defiant,and directed the epithet against Price.Price was similarly unreliable in his testimony that Gibbs requested a change inshift and cited his wife's illness to support the request.But if Price was here addingsomething based on his own confusion of circumstances,his earlier explanation isnevertheless credible and clear: Daughtrey had had trouble with customers, andcomplaints had been received concerning him; on the night shift he would havefewer contacts with the public.We recall that Gibbs, who was given the afternoonshiftwhen Daughtrey was put on the night shift,had also signed a union card atPrice's suggestion.Here we must note also Daughtrey's admission that Gibbs wasas active on behalf of the Union as he was(no activity by either being shown beyondsigning of a card).Nor, in the absence of a finding of discrimination in Daughtrey'sdischarge and a recommendation to reinstate him, could aneffectiverecommendationbe made with respect to the change in shifts even if it were found that Daughtrey'streatment of customers had been condoned and that the change was discriminatory.What may on the one hand be cited as Daughtrey's forthrightness and unionadvocacy in going to Fort Myers 2 days after District Superintendent Steed and Dis-trictManager Kinney visited the plant and spoke to Gibbs(Daughtrey had told Pricethat he was busy but would go there when Price called him), may on the other handbe regarded,as noted by counsel for the Company,tomake amends for his absenceeven though he had relied on Price's promise to call him. If it be urged that, regard-less of Daughtrey's purpose in going to Fort Myers,he there did inform the Companyof his staunch support of the Union, as the General Counsel pointed out, we mustalso realize that his manner there was quite in keeping with and suggested the moreextreme reaction which he later evidenced to Price.Once at Fort Myers, his mannerin asserting his independence in union matters was hardly of the kind to win friendsand influence people.An employee need not be secretive about his union sympathies.But Steed had not questioned Daughtrey;in fact the latter testified that Steed saidthat he had been advised not to talk about the Union so close to the election.Adifferent note was now injected as,according to Daughtrey, when he asked whatKinney and Steed had wanted when they visited Punta Gorda 2 days before, thelatter replied that they had wanted to know how the men were going to vote.Regardless of this, Daughtrey was not now asked how he was going to vote. Buthe nevertheless was going to and did "show them."His statement to Steed that "itwas nobody'sdamned business how (he)was going to vote,that it was a secretelection" was a boastful display and a flexing of the glossal muscles quite in keepingwith those with which Price later charged him and to which Alderson testifiedDaughtrey is free to exercise his rights under the Act.But such freedom andthose rights do not warrant a chip-on-the-shoulder attitude to the point of threator insubordinationThe General Counsel's preparation approach,and proof werewell conceived.But it is not his to determine the character of his witness, eitheron the stand or earlier as portrayed.Union membership does not immunize against discharge.Whatever the unionactivities of the other employees in this 11-man, 3-plant unit, which voted 8 to 2 forthe Union in the election,Daughtrey's did not make him a conspicuous target.Rec-ognizing the Company's opposition to the Union,infra,there is no sufficient basis forholding that discharge for defying and calling a supervisor an ugly name,this byan employee whose union activities were minimal,was discriminatory.3Put an-3 CfMurray Ohio Manufacturing Co,122 NLRB 1306Daughtrey also testified con-cerning his failure in February or March 1957 to clean and paint a machine at Price'sdirection,and explained why he had been unable to do it,but Price then told him thatSteed had directed him to fire Daughtrey,towhich the latter replied that they had "beenfriends a long time,and if he wanted anyone to fire(him), he better let Mr Steed do it"Referring to the incident in his report of October 4, 1958, Price noted that he had toldDaughtrey that if he did not help with the painting he would have to let him go, to whichDaughtrey replied that no one was going to fire him and that there would be trouble ifanyone did : but that Daughtrey did then help with the paintingPrice's recital indicatesa measure of defiance by Dauglrey on that earlier occasion and injects the question ofcondonationThere was no difference in this respect on September 24, shortly before thedischarge,when Daughtrey's attitude led Price to say only that if Daughtrey felt that wayabout it he would have to got another jobTo this point on both occasions Price warnedbut there was no dischargeA difference arises with the addition of the epithet onSeptember 24, an important factor as it affects relations between employee and supervisor.The General Counsel's attempt to minimize this came to naught as Price testified withoutcontradiction that he did not himself use such language at the plant at any time. CITYPRODUCTS CORPORATION171other way, the evidence provides no adequate basis for holding that, from being theUnion's original protagonist at the Punta Gorda plant, Price became discriminatorilyantiunion; and that he selected Daughtrey as fit object for this unproved antagonism.Ithas not been shown that Daughtrey's discharge or the earlier shift changeviolated the Act.B.The alleged independent violation of Section 8(a) (1)The testimony on which the findings of interference are herein based stands with-out contradiction.Approximately a month before the election, Price asked Daugh-trey whether he would consider a 10-cent raise to get out of the Union, adding, "Ithink we can get you a ten-cent raise on it." This was an unlawful promise con-ditioned on opposition to the Union. Price similarly violated the Act when, a weekor two before the election, he told Gibbs that the latter would be enjoying a raiseifhe hadn't taken up with the Union. (The statement in the transcript, ". . . if Itook the raise I'd be enjoying it and wouldn't be fouled up with the Union" is notclear and does not correctly set forth the witness' statement.The record is herebycorrected to reflect the statement as here noted.)Considering its date, this viola-tion, like the one found immediately above, appears to hold a promise for furtheraction and to be covered by paragraph 9(b) of the complaint, not 9(e), althoughthis is not altogether clear from the form of Price's statement .4 It appears that thelatter subsection was expected to be supported by Daughtrey; but, asked whetherhe recalled any conversation concerning the Union after the election other than withrespect to the discharge, he replied in the negative.Of a different order is Kinney's statement to Gibbs at some unspecified date thatthe men at another plant were going to take a 5-cent raise and were going to voteagainst the Union. It is not clear that, as alleged, Kinney was here promising asimilar increase for Punta Gorda employees if the Union did not "come in."Approximately a week before the election Steed told Gibbs that he had just signedhis largest customer contract and that the Company was planning to increase wages.Made at that time, the statement of intent constituted interference within the mean-ing of the Act.It is further alleged as interference that Price withdrew benefits in connection withthe proceeds from a soft-drink machine at the plant. In or about June 1958, with-out consulting the Company, Price made a personal investment to install a Pepsi-Cola machine in the plant.While his superiors must be presumed to have knownof the presence of the machine, it does not appear that this was a company ventureor that the Company made any decision with respect to the profits. Price testifiedthat he split the profits with Daughtrey and Gibbs in return for their taking care ofthe machine, bottles, and cases on their shifts.On August 22, when Daughtrey was permanently assigned to the night shift,Price told him that he would no longer share in the profits. Steed had told Pricethat there were too many loose bottles in the ice room, they were in the way, andbottles should be limited to those in the vending machine.Price thereupon decidedto cut Daughtrey out because he would no longer have to take care of bottles, therebeing few drinks sold on the night shift.Gibbs testified that after the election Pricetold him that Steed had said that Price should take all of the profits: if the menwere to get anything, let the Union give it to them. But this testimony does notprove that, however unlawful Steed's remark, Price (or the Company) was unlaw-fullymotivated in the act which is here charged since, although Steed's alleged re-mark presumably referred to both Daughtrey and Gibbs, the latter continued forseveral months thereafter to share in the profits. (As distinguished from the act ofwithdrawing the profits from the men, the alleged statement by Steed and Price'srepetition thereof are not alleged as violations.)Daughtrey testified that he had ashare in the investment, but did not know what it was. Price testified that Daughtreyhad not invested at all but that, to avoid an argument, he gave Daughtrey $12.Payne, who replaced Daughtrey on the job, testified that shortly before the endof December Price told him that he was going to keep the key to the drink machine:he did not want to be in business with Gibbs any longer since the latter had stated inan affidavit that Price aggravated Daughtrey into doing the things for which he hadbeen discharged.Since, as has been found, Price did not goad Daughtrey into theacts or statements which prompted the discharge, Price is not to be censured orpenalized for saying that he would not continue "in business" with Gibbs on thedrink machine.We distinguish between refusal, because of a false claim, to con-4An apparently conditional violative promise by Price of a raise for Gibbs a few daysafter the election was not alleged as violative ; neither were other statements testified toat the hearing. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinue in such a venture,and action taken merely because of recourse to Boardprocesses.Price did not testify concerning the taking of the key,which terminatedthe profit-sharing with Gibbs.He did say that he had been holding the moneysince the end of 1958 and, with the idea of treating him as he had Daughtrey, wasgoing to give him a share of the money on hand at the end of the year. In ap-parent corroboration of some of this, it appears that,to avoid cluttering up the in-terference with work,a sign has been posted at Steed'sdirection that drinks areavailable at the machine only.Aside from the question of company responsibility here, the explanation for thechanges made is reasonable.Apparently not considered sufficient to warrant anallegation of discrimination,the testimony in this connection does not prove unlaw-ful interference.Nor is there proof of the allegations in subsections 9(a) or (c).III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company,set forth in section II, above,occurring in con-nection with the operations described in section I, above,have a close,intimate, andsubstantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies of theAct.It has been found that the Company,by promises of wage increase if employeeswould not support the Union,made shortly before a Board-conducted election, in-terfered with,restrained,and coerced its employees in violation of Section 8(a)(1)of the Act.I shall therefore recommend that the Company cease and desist there-from and from any like or related conduct.For the reasons stated in the subsection entitled"The alleged violation of Section8(a)(3)," I shall recommend that the complaint be dismissed insofar as it allegesthe discriminatory transfer,discharge,and refusal to reinstate Daughtrey.Upon thebasis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 491, 491-A,491-B,International Union of Operating Engineers, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.By promises to its employees of benefit in connection with union activities,therebyinterfering with,restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)( I) of the Act.3.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section2(6) and (7)of the Act.4.The Companyhas not engaged in unfair labor practices within the meaningof Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Jamestown Machine and Manufacturing Company and Inter-national Association of Machinists,District No. 83, AFL-CIOandThe Employees'Shop Committee of the JamestownMachine and Manufacturing Company,Party to the Contract.Case No. 6-CA-1557.April 13, 1960DECISION AND ORDEROn November 5, 1959, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding, finding that the127 NLRB No. 26.